DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,593,476 (‘476). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, ‘476 discloses a multilayer ceramic electronic component comprising:
(i)    a component body of roughly rectangular solid shape having internal conductor layers (C: 1, L: 1-3), and
(ii)    external electrodes that are provided on the component body, wherein:
when a direction across two opposing faces among six faces of the component body is defined as a first direction, a direction across other two opposing faces is defined as a second direction wherein the internal conductor layers each extend on a 
(iii)    an insulative layer provided on the one third-direction face of the component body and having a part covered by the first part of each external electrode, wherein, among first-direction faces, second-direction faces, and the one third-direction face, the insulative layer is provided solely on the one third-direction face (C: 1, L: 17-23),
wherein the first part of each external electrode has a base conductor film and a surface conductor film covering the base conductor film, and a third-direction dimension of the insulative layer is smaller than a third-direction dimension of the base conductor film at the first part of each external electrode (C: 1,L: 24-29).
Regarding claim 2, ‘476 discloses the external electrodes are provided on both first-direction ends of the component body, respectively, and the part of the insulative layer covered by the first part of each external electrode is provided on the one third-direction face at each of the two first-direction ends (C: 2, L: 1-6).
Regarding claim 3, ‘476 discloses the external electrodes each have a second part present on another third-direction face of the component body, and a second insulative layer having a part covered by the second part of each external electrode is provided on the other third-direction face of the component body(C: 3, L: 1-8).
Regarding claim 4, ‘476 discloses a third-direction dimension of the second insulative layer is smaller than a third-direction dimension of the second part of the external electrode (C: 4, L: 1-4).
Regarding claim 5, ‘476 discloses the multilayer ceramic electronic component is a multilayer ceramic capacitor, and the component body has a capacitive part constituted by multiple internal electrode layers that are stacked together with dielectric layers in between (C: 5, L: 1-6).
Regarding claim 6, ‘476 discloses a multilayer ceramic electronic component comprising:
(i)    a component body of roughly rectangular solid shape having internal conductor layers (C: 6, L: 1-3), and
(ii)    external electrodes that are provided on the component body, wherein:
when a direction across two opposing faces among six faces of the component body is defined as a first direction, a direction across other two opposing faces is defined as a second direction wherein the internal conductor layers each extend on a plane defined by the first and second directions, and a direction across remaining two opposing faces is defined as a third direction which is a thickness direction of the internal conductor layers, then the external electrodes each have a first part present on one third-direction face of the component body (C: 6, L: 6-16), and
(iii)    an insulative layer provided on the one third-direction face of the component body and having a part covered by the first part of each external electrode, wherein, among first-direction faces, second-direction faces, and the one third-direction 
wherein the external electrodes are provided on both first-direction ends of the component body, respectively, and the part of the insulative layer covered by the first part of each external electrode is provided on the one third-direction face at each of the two first-direction ends (C: 6, L: 25-30),
wherein a first-direction dimension of the insulative layer is smaller than a first-direction dimension of the component body and greater than a first-direction interval between the first parts of the external electrodes (C: 6, L: 31-34).
Regarding claim 7, ‘476 discloses a third-direction dimension of the insulative layer is smaller than a third-direction dimension of the first part of each external electrode (C: 7, L: 1-4).
Regarding claim 8, ‘476 discloses a multilayer ceramic electronic component comprising:
(i) a component body of roughly rectangular solid shape having internal conductor layers (C: 8, L: 1-3), and
(ii)    external electrodes that are provided on the component body (C: 1 L: 4-5), wherein:
when a direction across two opposing faces among six faces of the component body is defined as a first direction, a direction across other two opposing faces is defined as a second direction wherein the internal conductor layers each extend on a plane defined by the first and second directions, and a direction across remaining two opposing faces is defined as a third direction which is a thickness direction of the 
(iii)    an insulative layer provided on the one third-direction face of the component body and having a part covered by the first part of each external electrode, wherein, among first-direction faces, second-direction faces, and the one third-direction face, the insulative layer is provided solely on the one third-direction face (C: 8, L: 17-23),
wherein the external electrodes each have a second part present on another third-direction face of the component body, and a second insulative layer having a part covered by the second part of each external electrode is provided on the other third-direction face of the component body (C: 8, L: 24-30),
wherein the second part of each external electrode has a base conductor film and a surface conductor film covering the base conductor film, and a third-direction dimension of the second insulative layer is smaller than a third-direction dimension of the base conductor film at the second part of each external electrode (C: 8, L: 31-36).
Regarding claim 9, 476 discloses the external electrodes are provided on both first-direction ends of the component body, respectively, and the part of the second insulative layer covered by the second part of each external electrode is provided on the other third-direction face at each of two first-direction ends (C: 9, L: 1-6).
Regarding claim 10, 476 discloses a first-direction dimension of the second insulative layer is smaller than a first-direction dimension of the component body and greater than a first-direction interval between the second parts of the external electrodes (C:10, L: 1-6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP 03-091216 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985.  The examiner can normally be reached on Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on 571-272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848